  4:21-cv-03067-RGK-PRSE Doc # 6 Filed: 04/01/21 Page 1 of 1 - Page ID # 46




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,

                   Petitioner,                             4:21CV3067

      vs.
                                                MEMORANDUM AND ORDER
TAGGART BOYD,

                   Respondent.


        Petitioner filed a Petition for Writ of Habeas Corpus (filing 1) and a Motion
for Leave to Proceed in Forma Pauperis (filing 2). Habeas corpus cases attacking
the legality of a person’s confinement require the payment of a $5.00 filing fee. 28
U.S.C. § 1914(a). However, after considering Petitioner’s financial status as shown
in the records of this court (see inmate trust account statement at filing 5), leave to
proceed in forma pauperis will be granted and Petitioner is relieved from paying
the filing fee. See 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (filing 2) is granted. The next step in this case is for the
court to conduct a preliminary review of the habeas corpus petition in accordance
with Rule 4 of the Rules Governing Section 2254 cases. The court will conduct this
review in its normal course of business.

      Dated this 1st day of April, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
